



EMPLOYMENT, CONFIDENTIALITY AND NON-COMPETE AGREEMENT


THIS EMPLOYMENT, CONFIDENTIALITY AND NON-COMPETE AGREEMENT (this "Agreement") is
entered into between Scott Greever ("Employee") and Elevate Credit Service, LLC,
a Delaware limited liability company ("Company" or "Employer") collectively
referred to as the "Parties," with an "Effective Date" of February 15, 2016.


1.    Employee's Duties. Employee shall dedicate all of his or her working time,
skill and attention to the business of Company and other entities within the
Elevate Group (as defined below), agrees to remain loyal to Elevate Group, and
not to engage in any conduct that creates a conflict of interest to, or damages
the reputation of, any entity within the Elevate Group. Employee understands
that he or she will be placed in a position of special trust and confidence
concerning the interests of Company and other entities within the Elevate Group.
The specific position(s) and duties assigned to Employee may be altered by
Company in its sole discretion. Employee will work diligently to perform the
duties of any position to which he or she is assigned in a reasonable, timely
and professional manner, and shall comply with all applicable policies and rules
of Company. Employee's duties are understood to include one or more of the
following: (a) developing goodwill for the benefit of the Elevate Group; (b)
assisting in development of strategies and other intellectual property; and (c)
helping to identify business opportunities for the Elevate Group.


2.    Employee's Employment.


2.1    Term. Employee's employment will commence on the Effective Date, and will
continue until terminated in accordance with this Agreement. The termination of
Employee's employment shall not affect any obligation that expressly extends
beyond, or is not contingent upon, continued employment, including the
obligations in Section 3.2 and Section 4.


2.2    Termination. Employee's employment may be terminated as follows:


2.2.1    Termination without Cause prior to a Change in Control. If Employer
terminates Employee's employment without Cause (as defined below) prior to a
Change in Control (as defined below), then Employer shall pay Employee severance
pay in an amount equal to the base salary that would be payable to Employee over
the period commencing on the date of termination and ending six (6) months
thereafter (the "Severance Period"), which severance pay shall be paid during
the Severance Period in equal installments as set forth in Section 2.3.1.
2.2.2    Termination after a Change in Control. If Employer terminates
Employee's employment with Employer without Cause, or Employee terminates his or
her employment with Employer for Good Reason (as defined below), following the
effective date of a Change in Control, then Employer shall pay Employee
severance pay in an amount equal to the base salary that would be payable to
Employee over the Severance Period, which severance pay shall be paid during the
Severance Period in equal installments as set forth in Section 2.3.1.
2.2.3    Termination with Cause. If Employer terminates Employee’s employment
with Employer with Cause, then Employer shall pay any base salary earned by
Employee through the date of termination plus any other amounts required to be
paid pursuant to applicable law. No severance pay shall be applicable.


11936.024 2777674v2
Page 1

--------------------------------------------------------------------------------





2.2.4    Certain Definitions. For purposes of this Agreement, the following
terms shall have the following meanings:
A.     The term "Cause" shall mean:
(i)    Failure of Employee to be present for work and duties as set forth herein
for ten (10) or more consecutive business days (except during vacation and
periods of illness as set forth herein) without giving prior written notice to
the President of Company and receiving approval of the President of Company or
the CEO or the Board of Directors (“Board”) of Elevate Credit, Inc., a Delaware
corporation ("EC") for such absence;
(ii)    Employee's conviction for a felony offense or commission by Employee of
any act abhorrent to the community that the President of Company or the CEO or
the Board consider materially damaging to or tending to discredit the reputation
of Employer, EC, any affiliate or subsidiary of EC, or any of their respective
successors and assigns (collectively, the "Elevate Group");
(iii)    Dishonesty, fraud, willful misconduct, unlawful discrimination or theft
on the part of Employee (whether within the workplace or elsewhere);
(iv)    Employee's using for his or her own benefit or the benefit of any third
party any material, non-public information, confidential information or
proprietary information of any entity within the Elevate Group, or willfully or
negligently divulging any such information to third parties without the prior
written consent of the President of Company or the CEO or the Board of EC, or
any violation by Employee of any of his or her obligations under Section 4;
(v)    Employee's use, possession, or distribution of illegal substances or
being under the influence of alcohol or illegal substances in the workplace.
Employee may consume alcohol reasonably and responsibly, if he or she so
chooses, at legitimate business events and functions where alcohol is legally
available; and
(vi)    The determination by the President of Company or the CEO or the Board of
EC that Employee has continually failed or refused, after written notice of and
a reasonable opportunity to cure such failure or refusal, to perform the duties
of Employee’s position in a satisfactory manner, in accordance with the
policies, standards, regulations, instructions, or directions of Employer as
they currently exist or as they may be reasonably modified from time to time.
B.    The term "Change in Control" shall mean:
(i)    A merger or consolidation involving EC as a consequence of which those
persons who held all of the equity shares of EC immediately prior to such merger
or consolidation do not hold either directly or indirectly a majority of the
equity shares of EC (or, if applicable, the surviving company of such merger or
consolidation) after the consummation of such merger or consolidation;
(ii)    A transfer, in a single transaction or a series of related transactions,
of voting or beneficial control of a majority of EC's then outstanding equity
shares to persons who do not own prior to the transaction or series of
transactions any equity interests of EC; or


11936.024 2777674v2
Page 2

--------------------------------------------------------------------------------





(iii)    The sale of all or substantially all of the assets of EC to any person
or "group" of persons (other than to any person who owns a majority or more of
the equity shares of EC, or to a subsidiary of EC, or to an entity whose equity
interests are owned directly or indirectly either by EC or by any person who
owns directly or indirectly a majority or more of the equity shares of EC).
For purposes of clarification, the mere incorporation of Employer from its
current limited liability company structure shall not be deemed to be a Change
of Control. Further, a sale of Company or all or substantially all of the assets
or outstanding equity securities of Company to, or any merger with, Think
Finance, Inc., a Delaware corporation, or any of its affiliates or subsidiaries,
shall not be deemed to be a Change of Control.
C.    The term "Good Reason" shall mean:
(i)    Employer shall substantially diminish the responsibilities of Employee
(other than in connection with Employee's availability by reason of disability
or otherwise); or
(ii)    Employer shall reduce the base salary of Employee.
2.3    Compensation. Company shall provide Employee with compensation in the
form of wages and benefits, subject to adjustment in the discretion of Company.


2.3.1    Base Salary. As compensation for services rendered under this
Agreement, Employee shall be entitled to receive from Company an aggregate
minimum base salary of Two Hundred and Eighty-Five Thousand Dollars ($285,000)
per annum for each twelve (12) month period from the date hereof. The base
salary to be paid to Employee shall be paid $10,961.54 bi-weekly in accordance
with Company's payroll policies less all applicable withholding or taxes which
may be adjusted at the sole discretion of Company. Employee authorizes Company
to make any deductions from his or her compensation, including from the final
paycheck, that are deemed necessary by Company to comply with state or federal
laws on withholdings, to compensate for property not returned, or to recover any
advances paid to Employee.


2.3.2    Discretionary Bonus. Employee shall be eligible for a bonus of fifty
percent (50%) of base salary as determined by the Board. Any bonus is
discretionary and not earned or accrued until paid and shall be paid less any
applicable withholdings or taxes.


2.3.3    Paid Time Off. Employee shall be entitled to four (4) weeks paid time
off per annum.


2.3.4    Employee Benefit Plans. Employee shall be entitled to participate in
Employer’s employee benefit plans.


2.3.5    Options. Employee shall be eligible for a grant of an option to
purchase 12,500 shares of common stock of EC pursuant to EC’s equity incentive
plan




11936.024 2777674v2
Page 3

--------------------------------------------------------------------------------







3.    Business Interests and Obligations.


3.1    Definitions. The following definitions are used herein:


3.1.1    Trade Secrets means all technical information and business information
that generally facilitates the sale of products, increases revenues, or provides
an advantage over the competition (hereinafter referred to collectively as
“Proprietary Information”) and is not generally known, and is identified as
such.


3.1.2    Know-How means all factual knowledge and information related to any
entity within the Elevate Group’s business which is not capable of precise,
separate description but which, in accumulated form, after being acquired, gives
to the one acquiring it the ability to produce and market something which one
would otherwise not have known how to produce and market with the same accuracy
or precision necessary for commercial success, provided, however, that such
knowledge and information is not in the public domain or readily available to
any third party other than a limited number of persons who have agreed to keep
that information secret.


3.1.3    Confidential Information means all information acquired by Employee in
the course and scope of his or her employment that is designated by any entity
within the Elevate Group as confidential or that any entity within the Elevate
Group indicates through its policies, procedures, or other instructions should
not be disclosed to anyone outside the Elevate Group except through controlled
means. Confidential Information need not be a Trade Secret, Proprietary
Information or Know-How to be protected under this Agreement.


3.1.4    Company Information means all Trade Secrets, Proprietary Information,
Know-How and Confidential Information (recognizing that certain information and
material will fall into multiple categories), including, without limitation,
proposals, concepts, diagrams, models, ID’s or email addresses, client or
projections and reports, communications by or to attorneys (including
attorney-client privileged communications), memos and other materials prepared
by attorneys or under their direction (including attorney work product),
software systems and processes and any information that is not readily available
to the public, the information gathering techniques and processes of any entity
within the Elevate Group, internally created client lists and associated data
and pricing arrangements, and strategic plans, financial and personnel records,
but not including information that is intentionally disclosed to the general
public by any entity within the Elevate Group.


3.1.5    Intellectual Property means all compositions, articles of manufacture,
processes, apparatus, and inventions; data, writings and other works of
authorship (including, without limitation, software, protocols, rules, program
codes, audiovisual effects created by program code, and documentation related
thereto, drawings); mask works; and certain tangible items (including, without
limitation, materials, samples, components, tools, and operating devices)
related to any Elevate Group entity's business; and


3.1.6    Intellectual Property Rights means patents, trademarks, copyrights,
mask rights, Trade Secrets, and Know-How covering the Intellectual Property.


11936.024 2777674v2
Page 4

--------------------------------------------------------------------------------









3.2    Ancillary Employee Covenants. Employee shall not, directly or indirectly;
participate in the unauthorized use, disclosure or conversion of any Company
Information. Specifically, Employee shall not use any Company Information for
his or her sole benefit, or for the benefit of any competitor or in any other
way that harms any Elevate Group entity or diminishes the value of any Company
Information. Employee shall also use the specialized training, goodwill and
contacts developed with any customers and contractors of any entity within the
Elevate Group for the exclusive benefit of such entity within the Elevate Group,
and shall not use these items in a way that would harm the business interests of
any entity within the Elevate Group during the term of this Agreement and for a
period of twelve (12) months thereafter.


3.3    Intellectual Property. Employee shall promptly inform and disclose to
Company all Intellectual Property created or developed during the course of his
or her employment with Company. Employee hereby agrees and acknowledges that all
such Intellectual Property shall be the exclusive property of Company. During
the employment and as necessary thereafter, Employee shall assist Company to
obtain, perfect and maintain all Intellectual Property Rights covering such
Intellectual Property, and shall execute all documents and do all things
necessary to obtain for such entity within the Elevate Group all such
Intellectual Property Rights for such entity within the Elevate Group. Employee
hereby assigns, and agrees to assign, to Company or its designee all right,
title, and interest in and to all Intellectual Property and Intellectual
Property Rights covered by the foregoing that Employee may now own or may own at
any time during his or her employment with Company.


3.4    Prior Works/Rights. Employee represents and acknowledges that no works
relating to or incorporating any Intellectual Property or covered by
Intellectual Property Rights existed prior to the Effective Date that are owned
by Employee or licensable to any entity within the Elevate Group by Employee, or
in which Employee has any other interest (collectively the “Prior Works”) that
have not been assigned or licensed to Company. If any such Prior Works are
incorporated into any Elevate Groups entity’s products or process contrary to
this representation so that Company is unable to use the Prior Works as
contemplated by any entity within the Elevate Group without infringing such
Intellectual Property Rights, then Employee hereby grants a non-exclusive,
royalty-free, irrevocable, perpetual, worldwide license to Company to make, have
made, use, sell, offer to sell, import or otherwise commercially exploit such
Prior Works as part of or in connection with any Elevate Group entity's products
and/or services.


4.    Protective Covenants. Employee agrees that the following covenants are
reasonable and necessary agreements for the protection of the business of the
Elevate Group:


4.1    Definitions.


4.1.1    "Competing Business" means any person or entity that provides
technology, analytical, administrative or support services or products that
would compete with or displace any technology, analytical, administrative or
support services or products sold, licensed or being developed for sale or
license by any entity within the Elevate Group during Employee's employment with
Company, or any other activities so similar in nature or purpose to those
offered by or engaged in by any entity within the Elevate Group that they would
displace business opportunities or customers of such entity within the Elevate
Group.


11936.024 2777674v2
Page 5

--------------------------------------------------------------------------------







4.1.2    "Covered Client and Customer" means any person or entity (Clients and
Customers such as financial institutions or intermediaries, retailers,
wholesalers and self-distribution chains) that (a) any entity within the Elevate
Group has provided services to (including, without limitation, any corporate
office, headquarter, retail, or dedicated team services) and (b) Employee either
had contact with, supervised employees who had contact with, or received
Proprietary Information about within the last twenty-four (24) month period that
Employee was employed with Company.


4.2    Recordkeeping and Handling of Covered Items. Employee shall keep and
maintain current written records of all customer contacts, inventions,
enhancement, and plans she develops regarding matters that are within the scope
of the business operations or that relate to research and development on behalf
of the Elevate Group entities, and agrees to maintain any records necessary to
inform Company of such business opportunities. All Company Information and other
documents and materials maintained or entrusted to Employee by any entity within
the Elevate Group shall remain the exclusive property of such entity within the
Elevate Group at all times; such materials shall, together with all copies
thereof, be returned and delivered to Company by Employee immediately without
demand, upon the termination of Employee's employment with Company, and shall be
returned at a prior time if Company so demands.


4.3    Restriction on Interfering with Personnel Relationships. For a period of
twenty-four (24) months following the termination of Employee's employment with
Company, Employee will not, either directly or indirectly, participate in
recruiting or hiring away any employees or independent contractors of any entity
within the Elevate Group, or encourage or induce any employees, agents,
independent contractors or investors of any Elevate Group entity to terminate
their relationship with Company or such Elevate Group entity.


4.4    Restriction on Interfering with Other Relationships. Employee agrees that
during employment with Company, Employee will not induce or attempt to induce
any Covered Client or Customer to diminish, curtail, divert or cancel its
business relationship with any entity within the Elevate Group. For a period of
twelve (12) months following the termination of Employee's employment with
Company, Employee will not, directly or indirectly service, call on, solicit,
divert or take away, any Covered Clients or Customers of any entity within the
Elevate Group. This Section 4.4 is geographically limited to, where a Covered
Client or Customer is present and available for solicitation at that time.
Employee may not avoid the purpose and intent of this Section 4.4 by engaging in
conduct within the geographically limited area from a remote location through
means such as telecommunications, written correspondence, computer generated or
assisted communications, or other similar methods.


4.5    Restriction on Unfair Competition. Employee will not participate in or
assist a Competing Business. Further, for twelve (12) months following
termination of employment with Company, Employee will not work for, supervise,
assist, or participate in, any Competing Business in any capacity (as owner,
employee, consultant, contractor, officer, director, lender, investor, agent, or
otherwise). This restriction is limited to the United States, the United
Kingdom, and any other country in which any entity within the Elevate Group has
operations at the time of termination, which the Parties stipulate is a
reasonable geographic area because of the scope of the operations of the Elevate
Group entities and Employee's activities. This Section 4.5 creates a narrowly
tailored advance approval requirement in order to avoid unfair competition and
irreparable harm to the entities within the Elevate Group and is not intended or
to be construed as a general restraint from engaging in a lawful profession or a
general covenant against competition. Nothing herein will prohibit ownership of
less than ten percent (10%) of the publicly traded capital stock of a
corporation so long as this is not a controlling interest, or ownership of
mutual fund


11936.024 2777674v2
Page 6

--------------------------------------------------------------------------------





investments. Employee may not avoid the purpose and intent of this Section 4.5
by engaging in conduct within the geographically limited area from a remote
location through means such as telecommunications, written correspondence;
computer generated or assisted communications, or other similar methods.


4.6.    Survival of Covenants. This Section 4 shall survive the termination of
Employee's employment with Company. The existence of any claim or cause of
action of Employee against Company whether predicated on this Agreement or
otherwise shall not constitute a defense to that enforcement by Company of said
covenant. If any enforcement remedy is sought under Section 4.7, then the time
periods provided for in Section 4 shall be extended by one (1) day for each day
Employee failed to comply with the restriction at issue.


4.7.    Remedies. In the event of breach or threatened breach by Employee of any
provision of Section 4, each Elevate Group entity shall be entitled to (i)
injunctive relief by temporary restraining order, temporary injunction, and/or
permanent injunction, (ii) recovery of all attorneys' fees and costs incurred by
any Elevate Group entity in obtaining such relief, and (iii) any other legal and
equitable relief to which may be entitled, including without limitation any and
all monetary damages which such Elevate Group entity may incur as a result of
said breach or threatened breach. An agreed amount for the bond to be posted if
an injunction is sought by such Elevate Group entity is One Thousand Dollars
($1,000.00). Each Elevate Group entity may pursue any remedy available,
including declaratory relief, concurrently or consecutively in any order as to
any breach, violation, or threatened breach or violation, and the pursuit of one
such remedy at any time will not be deemed an election of remedies or waiver of
the right to pursue any other remedy. Each Elevate Group entity is an express
third-party beneficiary of this Agreement with the right to enforce its terms
against Employee as it such Elevate Group entity were a party.


4.8.    Early Resolution Conference. This Agreement is understood to be clear
and enforceable as written and is executed by both Parties. However, should
Employee later challenge any provision as unclear, unenforceable, or
inapplicable to any competitive activity that Employee intends to engage in,
Employee will first notify Company in writing and meet with a Company
representative and a neutral mediator (if Company elects to retain one at its
expense) to discuss resolution of any disputes between the Parties. Employee
will provide this notification at least fourteen (14) days before Employee
engages in any activity on behalf of a Competing Business or engages in other
activity that could foreseeably fall within a questioned restriction. The
failure to comply with this requirement shall waive Employee's right to
challenge the reasonable scope, clarity, applicability, or enforceability of the
Agreement and its restrictions at a later time. All rights of the Parties will
be preserved if the Early Resolution Conference requirement is complied with
even if no agreement is reached in the conference.


5.    Merger or Acquisition Disposition and Assignment. If Company or any
Elevate Group entity consolidates, merges into another entity, or transfers all
or substantially all of its assets or operations to another entity, or divide
its assets or operations among a number of entities, then this Agreement shall
continue in full force and effect with regard to the surviving entity and may be
assigned by Company. Employee's obligations under this Agreement are personal in
nature and may not be assigned by Employee to another person or entity.


11936.024 2777674v2
Page 7

--------------------------------------------------------------------------------







6.    Notices. All notices, requests, consents, and other communications under
this Agreement shall be in writing and shall be deemed to have been delivered on
the date personally delivered or on the date deposited in a receptacle
maintained by the United States Postal Service for such purpose, postage
prepaid, by certified mail, return receipt requested, or by express mail
addressed to the address indicated under the signature block for that party
provided below. Either party may designate a different address by providing
written notice of a new address to the other party.


7.    Severability. If any provision of this Agreement is determined to be void,
illegal or enforceable, in whole or in part, then the other provisions shall
remain in full force and effect as if the provision that was determined to be
void, illegal, of unenforceable had not been contained herein. If the
restrictions in Section 4 are deemed unenforceable as written, then the Parties
expressly authorize the court or arbitrator to revise, delete, or add to the
restrictions contained in Section 4 to the extent necessary to enforce the
intent of the Parties and to provide the Elevate Groups’ goodwill, Company
Information, and other business interests with effective protection.


8.    Waiver, Construction, Modification, and Integration. The waiver by a party
of any breach of this Agreement shall not operate or be construed as a waiver of
any subsequent breach by such party. Except as otherwise provided below, this
instrument contains the entire agreement of the Parties concerning the matters
covered in it. For purposes of clarification, this Agreement, if Employee has an
existing agreement with TCLS, then such existing agreement shall be deemed to be
amended and superseded in its entirety by this Agreement. This Agreement may not
be modified, altered or amended except by written agreement of both Parties,
except as provided in Section 4.8 or by order of the court or arbitrator
pursuant to Section 7.


9.    Governing Law and Venue. The laws of the State of Texas should govern the
validity of this Agreement, the construction of its terms, and the
interpretation of the rights and duties of the Parties without regard to any
contrary conflicts of laws principles. It is stipulated that Texas has a
compelling state interest in the subject matter of this Agreement and that
Employee has or will have regular contact with Texas in the performance of this
Agreement. The agreed venue and personal jurisdiction for the Parties on any
claims or disputes under this Agreement is Tarrant County, Texas.


10.    Representation of Employee. Employee represents and warrants to Company
that Employee has not previously assumed any obligations inconsistent with those
contained in this Agreement, and will not use, disclose, or otherwise rely upon
any confidential information or trade secrets derived from any previous
employment, if Employee has any, in the performance of his duties on behalf of
Company. Further, Employee acknowledges that he or she has read and fully
understands this Agreement, has had a reasonable opportunity to consider this
Agreement and to seek legal counsel, and after such review, Employee stipulates
that the promises made by him or her in this Agreement are not greater than
necessary for the protection of Company's goodwill, Company Information, and
other legitimate business interests and do not create undue hardship for
Employee or the public.


11936.024 2777674v2
Page 8

--------------------------------------------------------------------------------







11.    Arbitration. If there is any unresolved legal dispute between the Parties
that involves legal rights or remedies arising from this Agreement or the
employment relationship between Employee and Company, then the Parties shall
submit their dispute to binding arbitration under the authority of the Federal
Arbitration Act; provided, however, that Company may pursue a temporary
restraining order and/or preliminary injunctive relief in accordance with
Section 4.7, with related expedited discovery for the Parties, in a court of
law, and, thereafter, require arbitration of all issues of final relief. This
Section 11 does not prohibit Employee from filing or cooperating in a charge
before a federal administrative agency without pursuing private litigation.
Insured workers compensation claims (other than wrongful discharge claims), and
claims for unemployment insurance are excluded from arbitration under this
Section 11. The arbitration will be conducted by the American Arbitration
Association, or another, mutually agreeable, arbitration service. The
arbitrator(s) shall be duly licensed to practice law in the State of Texas. Each
party will be allowed at least one deposition. The arbitrator(s) shall be
required to state in a written opinion all facts and conclusions of law relied
upon to support any decision rendered. No arbitrator will have authority to
render a decision that contains an outcome determinative error of state or
federal law, or to fashion a cause of action or remedy not otherwise provided
for under applicable state or federal law. Any dispute over whether the
arbitrator(s) has failed to comply with the foregoing will be resolved by
summary judgment in a court of law. In all other respects, the arbitration
process will be conducted in accordance with the American Arbitration
Association's employment dispute resolution rules or other mutually agreeable,
arbitration service rules. Company will pay the arbitration costs and
arbitrator's fees beyond $500, subject to a final arbitration award on who
should bear costs and fees. All proceedings shall be conducted in Fort Worth,
Texas, or other mutually agreeable site. Company will reimburse Employee for
reasonable travel expenses for Employee and his or her legal counsel to attend
the arbitration in Fort Worth if necessary. The duty to arbitrate described
above shall survive the termination of this Agreement. Except as otherwise
provided above, the Parties hereby waive trial in a court of law or by jury. All
other rights, remedies, statutes of limitation and defenses applicable to claims
asserted in a court of law will apply in the arbitration.


<signature page follows>


11936.024 2777674v2
Page 9

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the Parties agree to each of the terms of this Agreement as
of the Effective Date.




EMPLOYEE:
 
 
By:
    /s/ Scott Greever
 
Printed Name:
     Scott Greever
 
Address:
 
 
 
 
 
 
 
 
COMPANY:
 
 
ELEVATE CREDIT SERVICE, LLC
 
By:
     /s/ Ken Rees
 
Printed Name:
     Ken Rees
 
Title:
     CEO
 
Address:
     4150 International Plaza, Suite 300
 
 
     Fort Worth, TX 76109
 







11936.024 2777674v2
Page 10